Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US9510398) in view of Suga (US20220183116) having priority to PCT/JP2019/021366 published before the priority date before the instant application, and in further view of Kim (KR100818944) with citations made to attached machine translations.
Regarding claim 1, Miller teaches an induction heating type cooktop, comprising: a case (Col. 6 lines 32-38 induction cooktop 502. Fig. 5 shown to have a case); an upper plate coupled to a top of the case and configured to support a target heating object (Col. 6 lines 35-40 cooktop 506); a working coil disposed inside the case and configured to heat the target heating object (Col. 6 lines 40-45 an induction source or inductor 508 (e.g., a coil wire, a spiral wound coil, a looped wire, etc.)); a heat conduction member that is arranged in a predetermined pattern (Col. 5 lines 6-13 susceptor wire 202) but is silent on a thin film disposed at a top surface of the upper plate or a bottom surface of the upper plate; and an insulator disposed between the bottom surface of the upper plate and the working coil, wherein the thin film comprises: a plurality of sub-thin films that are arranged about a central portion of the working coil, each of the plurality of sub-thin films defining a closed loop surrounding the central portion of the working coil, and contacts at least one of the plurality of sub-thin films.
However, Suga teaches a thin film disposed at a top surface of the upper plate or a bottom surface of the upper plate ([0133] insulating sheaths of heating coil 211, Fig. 19 disposed on bottom surface of top plate 204); and wherein the thin film comprises: a plurality of sub-thin films that are arranged about a central portion of the working coil, each of the plurality of sub-thin films defining a closed loop surrounding the central portion of the working coil ([0133] conductive wire made of a metal wire having an insulating sheath is coiled and formed into each of the inner coil 221, the middle coil 222, and the outer coil 223), and contacts at least one of the plurality of sub-thin films ([0133] conductive wire made of a metal wire having an insulating sheath). 
Miller and Suga are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Miller to incorporate the teachings of Suga to have a thin film having a plurality of sub-films in a closed loop surrounding a central portion where a conductive material contacts at the sub-thin films in order to enable the heating coil to be formed by multiple ring-shaped concentric coils having different diameter (Suga [0132]).
Kim teaches an insulator disposed between the bottom surface of the upper plate and the working coil (Pg. 6 lines 233-240  a heat insulating material 60 for protecting the induction coil 20 from the heat generated by the heat generating plate (50)).
Miller, Suga, and Kim are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Miller and Suga to incorporate the teachings of Kim to have an insulator between the upper plate and working coil for protecting the induction coil 20 from the heat generated by the heat generating plate (Kim Pg. 6 lines 233-240). 
Regarding claim 2, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, but Miller and Kim are silent on wherein each of the plurality of sub-thin films has a ring shape that defines the closed loop.
However, Suga teaches wherein each of the plurality of sub-thin films has a ring shape that defines the closed loop  ([0133] conductive wire made of a metal wire having an insulating sheath is coiled and formed into each of the inner coil 221, the middle coil 222, and the outer coil 223).
It would have been obvious to have modified Miller and Kim to incorporate the teachings of Suga to have the sub films be in a ring shape in order to enable the heating coil to be formed by multiple ring-shaped concentric coils having different diameter (Suga [0132]).
Regarding claim 3, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, and Miller teaches wherein the working coil is configured to generate a magnetic field, at least a portion of the magnetic field having a magnitude greater than or equal to a predetermined threshold (Col. 5 lines 34-45 magnetitic field adjusted based on the Curie temperature), and wherein the heat conduction member is disposed at a position corresponding to at least the portion of the magnetic field (Col. 9 lines 12-19 susceptor wires 1008 is positioned substantially parallel relative to a varying magnetic field).
Regarding claim 4, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, but Miller and Kim are silent on wherein the plurality of sub-thin films are spaced apart from one another in a radial direction.
However, Suga teaches wherein the plurality of sub-thin films are spaced apart from one another in a radial direction ([0133] conductive wire made of a metal wire having an insulating sheath is coiled and formed into each of the inner coil 221, the middle coil 222, and the outer coil 223).
It would have been obvious to have modified Miller and Kim to incorporate the teachings of Suga to have the sub films be spaced apart in a radial direction in order to enable the heating coil to be formed by multiple ring-shaped concentric coils having different diameter (Suga [0132]).
Regarding claim 5, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, and Miller teaches  wherein the predetermined pattern of the heat conduction member comprises a comb pattern (Fig. 7 susceptor 202 pattern in a comb pattern).
Regarding claim 9, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, and Miller teaches wherein the plurality of sub-thin films are configured to, based on the target heating object made of a non-magnetic material being placed on the upper plate, be heated by induction and provide heat to each of the heat conduction member and the target heating object to thereby heat the target heating object by the plurality of sub-thin films and the heat conduction member (Col. 6 line 45-55 pad 504 composed on susceptor wires 202 enables non-ferrous containers to be heated).
Regarding claim 10, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, but Miller and Kim are silent on wherein the heat conduction member is configured to, based on the target heating object made of a magnetic material being placed at the upper plate, pass a magnetic field that is generated by the working coil through the heat conduction member to thereby inductively heat the target heating object.
However, Suga teaches wherein the heat conduction member is configured to, based on the target heating object made of a magnetic material being placed at the upper plate, pass a magnetic field that is generated by the working coil through the heat conduction member to thereby inductively heat the target heating object ([0181] magnetic field generated to heat magnetic component).
It would have been obvious to have modified Miller and Kim to incorporate the teachings of Suga to heat a magnetic material through a magnetic field in order to heat a magnetic container by a loss of the eddy current that flows (Suga [0181]).
Regarding claim 11, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, and Miller teaches wherein the working coil is configured to induce current based on the thin film and the target heating object forming an equivalent circuit comprising a resistance component and an inductor component (Col. 5 lines 45-50  induced circumferential eddy currents 212 result in resistive heating of the susceptor wire 202).
Regarding claim 12, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, but Miller and Suga are silent on wherein a thickness of the thin film defines the resistance component and the inductor component of the equivalent circuit to enable induction heating by the working coil.
However, Kim teaches wherein a thickness of the thin film defines the resistance component and the inductor component of the equivalent circuit to enable induction heating by the working coil (Pg. 6 lines 206-212 skin resistance of surface).
It would have been obvious to have modified Miller and Suga to incorporate the teachings of Kim to have the thickness of the film define resistance and inductor components so as to be mostly interlinked with the alternating magnetic flux to have a high heat generating efficiency (Kim Pg. 6 lines 233-240).
Regarding claim 13, Miller, Suga, and Kim teach the induction heating type cooktop of claim 12, but are silent on wherein the thickness of the thin film is 6 μm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to the thickness of the thin film is 6 μm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 14, Miller, Suga, and Kim teach the induction heating type cooktop of claim 1, but Miller and Suga are silent on wherein a thickness of the thin film is less than a skin depth of the thin film.
However, Kim teaches wherein a thickness of the thin film is less than a skin depth of the thin film (Pg. 6 lines 233-240 It is preferable that the heating plate 50 is more than 0.8 times the thickness of the skin thickness).
It would have been obvious to have modified Miller and Suga to incorporate the teachings of Kim to have the thickness of the film be less that the skin depth of the film so as to be mostly interlinked with the alternating magnetic flux to have a high heat generating efficiency (Kim Pg. 6 lines 233-240).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US9510398), Suga (US20220183116), and Kim (KR100818944)  as applied to claim 5 above, and further in view of Kato (US4629843).
Regarding claim 6, Miller, Suga, and Kim teach the induction heating type cooktop of claim 5, but are silent on wherein the heat conduction member has a width that is less than or equal to a predetermined threshold width to thereby limit a magnitude of current leaked from the plurality of sub-thin films to the heat conduction member.
However, Kato teaches wherein the heat conduction member has a width that is less than or equal to a predetermined threshold width to thereby limit a magnitude of current leaked from the plurality of sub-thin films to the heat conduction member (Col. 2 lines 60-69 conduction member having uniform thickness of 5-7 mm).
Miller, Suga, Kim, and Kato are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Kato to have the heat conduction member be limited to a width less that a threshold in order to increase the mechanical strength without increasing thickness (Kato Col. 2 lines 55-60).
Regarding claim 7, Miller, Suga, Kim, and Kato teach the induction heating type cooktop of claim 6, and Miller teaches wherein the magnitude of current in the heat conduction member is less than or equal to a predetermined threshold current level (Col. 4 lines 30-45 induced currents declines to a sufficient level based on a temperature threshold of the device).
Regarding claim 8, Miller, Suga, Kim, and Kato teach the induction heating type cooktop of claim 6, but Miller, Suga, and Kim are silent on wherein the width of the heat conduction member is in a range from 1 mm to 5 mm.
However, Kato teaches (Col. 2 lines 60-69 conduction member having uniform thickness of 5-7 mm).
It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Kato to have the heat conduction member have a width of 1 mm to 5 mm in order to increase the mechanical strength without increasing thickness (Kato Col. 2 lines 55-60).

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US9510398), Suga (US20220183116), and Kim (KR100818944)  as applied to claim 1 above, and further in view of Nam (US20190342953).
Regarding claim 15, Miller, Suga, and Kim the induction heating type cooktop of claim 1, but are silent on wherein the heat conduction member comprises a plurality of radial connections arranged in a circumferential direction and spaced apart from one another in the circumferential direction, each of the plurality of radial connections extending in a radial direction between the plurality of sub-thin films.
However, Nam teaches the heat conduction member comprises a plurality of radial connections arranged in a circumferential direction and spaced apart from one another in the circumferential direction, each of the plurality of radial connections extending in a radial direction between the plurality of sub-thin films ([0034] ferrite cores 162 may be circumferentially spaced from the other).
Miller, Suga, Kim, and Nam are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Nam to have a plurality of radial connections arranged in a circumferential direction and spaced apart from one to block electromagnetic flow therethrough, thus directing the induced magnetic field vertically upward (Nam [0033]).
Regarding claim 16, Miller, Suga, Kim, and Nam teach the induction heating type cooktop of claim 15, and Miller teach wherein each of the plurality of radial connections connects to the plurality of sub-thin films in the radial direction (Fig. 6 susceptors in a radial direction).
Regarding claim 17, Miller, Suga, Kim, and Nam teach the induction heating type cooktop of claim 15, but Miller, Suga, and Kim are silent on wherein each of the plurality of radial connections has a linear shape parallel to the radial direction.
However, Nam teaches wherein each of the plurality of radial connections has a linear shape parallel to the radial direction ([0034] first set of ferrite cores 162 may be circumferentially spaced from the other, Fig. 4 parallel to radial direction).
It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Nam to have the plurality of radial connections has a linear shape parallel to the radial direction to block electromagnetic flow therethrough, thus directing the induced magnetic field vertically upward (Nam [0033]).
Regarding claim 19, Miller, Suga, Kim, and Nam teach the induction heating type cooktop of claim 15, but Miller, Suga, and Kim are silent on wherein the plurality of radial connections comprise: a plurality of first radial connections that extend radially outward from an inner sub-thin film among the plurality of sub-thin films; and a plurality of second radial connections that extend from an outer sub-thin film among the plurality of sub-thin films toward the inner sub-thin film, and wherein the plurality of first radial connections and the plurality of second radial connections are alternately arranged along the circumferential direction.
However, Nam teaches a plurality of first radial connections that extend radially outward from an inner sub-thin film among the plurality of sub-thin films ([0036]  first set of circumferentially-spaced ferrite cores, and a second set of circumferentially-spaced ferrite cores); and a plurality of second radial connections that extend from an outer sub-thin film among the plurality of sub-thin films toward the inner sub-thin film ([0036]  first set of circumferentially-spaced ferrite cores, and a second set of circumferentially-spaced ferrite cores), and wherein the plurality of first radial connections and the plurality of second radial connections are alternately arranged along the circumferential direction (Fig. 4 ferrite cores 164 and 162 alternately arranged).
It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Nam to have first and second connection alternately arranged in order to block electromagnetic flow therethrough, thus directing the induced magnetic field vertically upward (Nam [0033]).
Regarding claim 20, Miller, Suga, Kim, and Nam teach the induction heating type cooktop of claim 15, but Miller, Suga, and Kim are silent on wherein a radial length of each of the plurality of radial connections is less than or equal to a distance between two of the plurality of sub-thin films.
However, Nam teaches wherein a radial length of each of the plurality of radial connections is less than or equal to a distance between two of the plurality of sub-thin films ([0034] ferrite cores arranged at a set angle, being equally spaced).
It would have been obvious to have modified Miller, Suga, and Kim to incorporate the teachings of Nam to have plurality of radial connections is less than or equal to a distance between two of the plurality of sub-thin films in order to block electromagnetic flow therethrough, thus directing the induced magnetic field vertically upward (Nam [0033]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US9510398), Suga (US20220183116), Kim (KR100818944), and Nam (US20190342953) as applied to claim 15 above, and further in view of Kato (US4629843).
R Regarding claim 8, Miller, Suga, Kim, and Nam teach the induction heating type cooktop of claim 16, but Miller, Suga, Kim, and Nam are silent on wherein each of the plurality of radial connections has a curved shape extending in the circumferential direction and the radial direction between the plurality of sub-thin films.
However, Kato teaches wherein each of the plurality of radial connections has a curved shape extending in the circumferential direction and the radial direction between the plurality of sub-thin films (the plurality of ribs 13 Fig. 5 shown to have a curved shape).
It would have been obvious to have modified Miller, Suga, Kim, and Nam to incorporate the teachings of Kato to have the plurality of radial connections have a curved shape in order increase the magnetic shield effect of the support (Kato Col. 2 lines 55-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/22/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761